 In the Matter of TEXAS-EMPIRE PIPE LINE COMPANY, EMPLOYERandOIL WORKERS INTERNATIONAL UNION, CIO, PETITIONERCase No.14-RC-894.Decided February 10,1950.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Harry.G.Carlson, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of.the National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The question concerning representation :The Employer and the Intervenor, Employees Mutual Petroleum.Transportation Association, contend that an existing collective bar-gaining agreement, entitled "Working Rules for Employees," con-stitutes a bar to this proceeding.The Petitioner contends that theagreement is not a bar because (1) it was not signed by the Intervenor,and (2) it contains no reference to wages.We find it unnecessary to consider these contentions.As the.ter-mination date of the working rules is March 1, 1950, less than 1 monthaway, we find that the working rules do not constitute a bar to thisproceeding.'.We find that a question affecting commerce exists concerning.therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6). and (7) of the. Act.Bentwood Products,Inc.,-81NLRB 635.88 NLRB No. 127.631 632DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The Petitioner seeks to represent a unit of all employees engagedin the operation and maintenance of the Employer's oil pipe-line sys-tem, excluding clerical employees and supervisors as defined in theAct.The petitioner would include, and the Employer and the Inter-venor exclude, all employees in the Communications and Oil TrafficDivision, and certain employees listed below who, the Employer andthe Intervenor contend, are supervisors.'The employees in the Communications and Oil Traffic Division areconcerned chiefly with the operation and maintenance of the Em-ployer's telephone and telegraph lines and equipment.The Em-ployer maintains these lines for the purposes of communication andthe direction of the flow of oil throughout its system.The telephoneand telegraph lines run roughly parallel to the Employer's pipe lines,so. that the employees in the Communications and Oil Traffic Divisionfrequently work at the oil stations or at other places where operatingemployees work.Although the Communications and Oil Traffic em-ployees work under supervision different from that of other-employees,and do not interchange with them, they are none-the-less operatingemployees.2As such they may properly be included in a system-wideunit of operating and maintenance employees.3Accordingly, we shallinclude them in the unit.The Employer and the Intervenor would exclude the paint fore-man, chief electric station operators, chief electric centrifugal opera-tors, the assistant maintenance foreman-mechanical, assistant gangforeman, and the maintenance foreman-electrical on the ground thatthey are supervisors.All these men responsibly direct work crewsconsisting of several employees.They have been excluded as super-visors from the unit covered in past collective bargaining agreements.They are all paid on a monthly salary basis, whereas nonsupervisoryemployees are hourly paid. In view of these facts, we find that theyare supervisors within the meaning of the Act.We shall thereforeexclude them from the unit.Accordingly, we find that all operating and maintenance employeesof the Texas-Empire Pipe Line Company, Tulsa, Oklahoma, includ-ing employees in the Communications and Oil Traffic Division, butexcluding clerical and professional employees, chief electric stationoperators, chief electric centrifugal operators, paint foremen, assistantmaintenance foremen-Mechanical, assistant gang foremen, mainte-nance foremen-electrical, guards, and supervisors as defined in the2We do not regard difference in supervisionper sea basis for exclusion.Kol-MasterCorporation,75 NLRB 1229;The Pierce-Williams Company,76 NLRB 1002;Jordan-MarshCompany,80NLRB 343.3Cf.Gulf Refining Company,62 NLRB 1385;Continental Pipe Line Company,78 NLRB879;Magnolia Pipe Line Company,61 NLRB 723, 727. TEXAS-EMPIRE PIPE LINE COMPANY633Act, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthaw 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the payroll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said payroll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Oil Workers International Union, CIO .54At the hearing and in its brief, the Employer regeested that any election directed inthis proceeding be conducted by mail.The method of conducting an election is a matterwithin the discretion of the Regional Director.6The Intervenor having failed to achieve compliance, or to initiate steps for compliance,with the filing requirements of Section 9 (f), (g), and(h) of the Act, as amended,itwillnot be accorded a place on the ballot.